DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


4.	Claims 1, 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/243,898 (or ‘898) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is at lease meeting the same feature of claim 1 of the ‘898.
	As for claim 3, this claim is similar to claim 2 of the ‘884.	
As for claim 4, this claim is similar to claim 3 of the ‘884.	
As for claim 5, this claim is similar to claim 4 of the ‘884.	
As for claim 6, this claim is similar to claim 5 of the ‘884.	
As for claim 7, this claim is similar to claim 6 of the ‘884.	
As for claim 8, this claim is similar to claim 7 of the ‘884.	
As for claim 9, this claim is similar to claim 8 of the ‘884.	
	For claim 10, this claim is at least meets the same feature of claim 1 of the ‘884.
As for claim 11, this claim is similar to claim 3 of the ‘884.	
Regarding claim 12, this claim is at lease meeting the same feature of claim 1 of the ‘898.
	As for claim 14, this claim is similar to claim 2 of the ‘884.	
As for claim 15, this claim is similar to claim 3 of the ‘884.	

As for claim 17, this claim is similar to claim 5 of the ‘884.	
As for claim 18, this claim is similar to claim 6 of the ‘884.	
As for claim 19, this claim is similar to claim 7 of the ‘884.	
As for claim 20, this claim is similar to claim 8 of the ‘884.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer in view of Lemmon (US 2003/0028873 A1).

Regarding claim 1, Van Deventer discloses a video processing method, comprising:
sending a request for acquiring a media presentation description (MPD) file of a video to a server (A spatial segment content request initiates for MPEG-DASH streaming, page 7, lines 21-26);
receiving the MPD file sent by the server(page 2, lines 26-30, page 7, lines 34-37, page 5, lines 26-32, each spatial segment files are decoded independently and contains position and location information; Fig. 6B);
determining, according to the region information, the first decodable region used for playback on a terminal (page 2, lines 26-30, page 7, lines 34-37, page 5, lines 26-32, each spatial segment files are decoded and streamed independently, Fig. 6B);

acquiring, according to the location where the data content corresponding to the first region is stored in the media segment, the data content from the media segment, and playing, a picture of the first region according to the data content (page 5, lines 26-32, Fig. 2D-3, Fig. 6B);
Van Deventer does not explicitly disclose wherein the MPD file comprises region information identifying that a first region in the video is independently decodable;
Lemmon teaches wherein the MPD file comprises region information identifying that a first region in the video is independently decodable (Fig. 1, el. 110, para. 43-44, the pizza’s logo is enhanced content is independently decodable);
It would be obvious for one of ordinary skill before the invention to modify Van Deventer to include Lemmon in order to increase user’s viewing experience by presenting additional program content to the viewers.

Regarding claim 2, Van Deventer in view of Lemmon discloses acquiring the location, wherein the first region corresponds to a portion of the media segment, and wherein the portion of the media segment is independently decodable (Fig. 1, el. 110, para. 43-44). 

Regarding claim 10, the instant claim is met by the rejection of claim 1.
Regarding claim 12, the instant claim is met by the rejection of claim 1.
Regarding claim 13, the instant claim is met by the rejection of claim 2.


s 3-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer in view of Lemmon in view of Media Presentation Description and Segment Formats (hereinafter refers as Media presentation).

Regarding claim 3, Van Deventer in view of Lemmon discloses all limitation of claim 2, 
Van Deventer does not explicitly disclose wherein the media segment comprises at least two subsegments, and wherein acquiring the location in which the data content corresponding to the region for the playback on the terminal is stored in the media segment comprises:
acquiring, from the server, a segment index and a subsample index of the media segment, wherein the segment index is used to indicate a location in which each subsegment comprised in the media segment is stored in the media segment, and wherein the subsample index is used to indicate a location in which each subsample corresponding to the region that can be independently decoded is stored in each subsegment;
determining a to-be-acquired subsegment according to the segment index; and determining a location where data content corresponding to the independent decodable region is stored in the subsegment according to a location where the subsegment is stored in the media segment and the location where the data content is stored in the subsegmet;
Media presentation teaches wherein the media segment comprises at least two subsegments, and wherein acquiring the location in which the data content corresponding to the region for the playback on the terminal is stored in the media segment comprises: acquiring, from the server, a segment index and a subsample index of the media segment, wherein the segment index is used to indicate a location in which each subsegment comprised in the media segment is stored in the media segment, and wherein the subsample index is used to indicate a location in which each subsample corresponding to the region that can be independently decoded is stored in each subsegment; 
It would be obvious for one of ordinary skill in art at the time of invention to modify Van Deventer in view of Lemmon to include Media presentation in order to process the VOD program service more effectively.

Regarding claim 4, Van Deventer in view of Lemmon in view of Media presentation discloses wherein the segment index and the subsample index are both located in a header of the media segment, wherein the subsample index is adjacent to the segment index, and wherein acquiring, from the server, the segment index and the subsample index of the media segment comprises acquiring, according to an address for acquiring the media segment, the segment index and the subsample index that are located in the header of the media segment (Van Deventer page 5, lines 26-32, Fig. 2D-3, Fig. 6B; Media presentation, page 10-11, 13-14).

Regarding claim 5, Van Deventer in view of Lemmon in view of Media presentation discloses wherein the media segment comprises at least two sections, each section comprises at least one subsegment, wherein the segment index comprises a first index and a second index, wherein a header of each section comprises one second index and one subsample index adjacent to the second index, wherein the first index is located in a header of the media segment and used to indicate a start location of each second index of the media segment in the media segment, wherein the second index is used to indicate a location in which a subsegment of a section in which the second index is located and stored in 
acquiring, according to an address for acquiring the media segment, the first index located in the header of the media segment; and acquiring each second index and a subsample index adjacent to each second index according to the start location, indicated by the first index, of each second index in the media segment (Van Deventer page 5, lines 26-32, Fig. 2D-3, page 10-11).

Regarding claim 6, Van Deventer in view of Lemmon in view of Media presentation discloses herein the MPD file comprises a correspondence between an address for acquiring the media segment and an address for acquiring an index segment, wherein the index segment is used to store the segment index and the subsample index of the media segment, wherein in the index segment, the subsample index is adjacent to the segment index, and wherein acquiring, from the server, the segment index and the subsample index of the media segment comprises: acquiring, from the MPD file according to the correspondence between the address for acquiring the media segment and the address for acquiring the index segment, the address for acquiring the index segment corresponding to the address for acquiring the media segment; and acquiring the segment index and the subsample index according to the address for acquiring the index segment (Van Deventer page 5, lines 26-32, Fig. 2D-3, page 10-11; Media presentation, page 10-11, 13-14).

Regarding claim 7, Van Deventer in view of Lemmon in view of Media presentation discloses wherein the MPD file comprises a correspondence between the region for the playback on the terminal and the location in which the data content corresponding to the region for the playback on the terminal is stored in the media segment, and wherein acquiring the location in which the data content corresponding to the region for the playback on the terminal is stored in the media segment comprises 

Regarding claim 8, Van Deventer in view of Lemmon in view of Media presentation discloses wherein acquiring, according to the location in which the data content corresponding to the region for the playback on the terminal is stored in the media segment, the data content corresponding to the region for the playback on the terminal from the media segment stored in the server comprises: determining, according to an address for acquiring the media segment and the location in which the data content is stored in the media segment, an address, acquired from the MPD file, for acquiring the data content, wherein the address for acquiring the data content comprises the address for acquiring the media segment and the location in which the data content is stored in the media segment; sending the address for acquiring the data content to the server; and receiving the data content that is sent by the server and corresponds to the address for acquiring the data content (Van Deventer page 5, lines 26-32, Fig. 2D-3, Fig. 6B).

Regarding claim 9, Van Deventer in view of Lemmon in view of Media presentation discloses wherein determining, according to the region information, the region used for playback on the terminal from the region that can be independently decoded comprises: presenting, to a user of the terminal according to the region information, the region that can be independently decoded; and determining, as the region for the playback on the terminal, a region selected by the user from the region that can be independently decoded (page 2, lines 26-30, page 7, lines 34-37, page 5, lines 26-32).

Regarding claim 11, the instant claim is met by the rejection of claim 3.
Regarding claim 14, the instant claim is met by the rejection of claim 3.
Regarding claim 15, the instant claim is met by the rejection of claim 4.
Regarding claim 16, the instant claim is met by the rejection of claim 5.
Regarding claim 17, the instant claim is met by the rejection of claim 6.
Regarding claim 18, the instant claim is met by the rejection of claim 7.
Regarding claim 19, the instant claim is met by the rejection of claim 8.
Regarding claim 20, the instant claim is met by the rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/               Primary Examiner, Art Unit 2425